Citation Nr: 0739004	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include degenerative disc disease of the thoracic and 
lumbar spine.

2.  Entitlement to service connection for a right knee 
disability, to include arthritis.

3.  Entitlement to service connection for a left knee 
disability, to include arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1970.  Service in Vietnam and award of the Combat Infantryman 
Badge is evidenced of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

Procedural history

The veteran's initial claim of entitlement to service 
connection for a back disability was denied by the RO in a 
rating decision dated October 1977.  By letter dated November 
10, 1977, the RO informed the veteran that his claim for 
entitlement had been denied.  He did not appeal.  

In a December 2002 rating decision, the RO denied the 
veteran's March 2001 claims for service connection for 
degenerative disc disease (DDD) of the thoracic and lumbar 
spine as well for as right and left knee arthritis.  The 
veteran filed a notice of disagreement (NOD) in October 2003.  
The RO issued a statement of the case in February 2005, and 
the veteran timely appealed.  

Issues not on appeal

In the December 2002 rating decision, the RO also denied the 
veteran's claims for service connection for sinus disease and 
lung disease; and granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling effective March 28, 2001, the date of the veteran's 
claim.  The veteran's October 2003 NOD addressed only the 
back and right and left knee disabilities.  
The other issues are therefore not in appellate status and 
will be addressed no further herein.  

Additionally, the Board notes that an April 2005 record 
indicates that the RO has created a temporary file for 
adjudication of a claim of pes cavus initiated in the 
veteran's October 2003 NOD.  That issue is not currently in 
appellate status.  


FINDINGS OF FACT

1.  In an unappealed October 1977 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for a back condition.

2.  Evidence submitted since the October 1977 rating decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and raises a reasonable possibility of 
substantiating the claim.

3.  A preponderance of the evidence supports a conclusion 
that the veteran's back disability is not related to his 
military service.
  
4.  A preponderance of the evidence supports a conclusion 
that the veteran's right knee arthritis is not related to his 
military service.

5.  A preponderance of the evidence supports a conclusion 
that the veteran's left knee arthritis is not related to his 
military service.


CONCLUSIONS OF LAW

1.  The October 1977 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  A back disability, to include degenerative disc disease 
of the thoracic and lumbar spine, was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2007).
 
4.  A right knee disability, to include arthritis, was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2007).

5.  A left knee disability, to include arthritis, was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his back and both knees 
when he was thrown from an armored personnel carrier during 
combat in Vietnam.  He argues that the injuries he received 
from that incident have resulted in degenerative disc disease 
of the lumbar and thoracic spine, and arthritis of both 
knees.  Implicit in the veteran's presentation is the 
contention that he has submitted additional evidence since 
the last denial of his back claim which is new and material 
and therefore serves to reopen the claim.  

The Board will first discuss certain preliminary matters.

Reopening the back claim

As was described in the Introduction, the veteran's initial 
claim for service connection for a back disability was 
previously denied in an unappealed October 1977 rating 
decision.  That decision is final.  See 38 U.S.C.A. § 7105 
(West 2002);  38 C.F.R. § 20.1103 (2007). Notwithstanding the 
fact that the RO has adjudicated the claim on a de novo 
basis, the Board must initially determine whether new and 
material evidence has been received which is sufficient to 
reopen that claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The October 1977 rating decision included a finding that 
there was no evidence of any treatment for a back injury 
documented in his the veteran's service medical records.  The 
RO also noted that a May 1977 VA Compensation and Pension 
(C&P) examiner reported that there were no residuals from any 
back injury.  

Since the October 1977 rating decision, the veteran has added 
to the record, inter alia, medical records indicating 
radiological diagnosis of degenerative disc disease of the 
lumbar spine.  In particular, March 2000 x-ray results in the 
record indicate a diagnosis of disc degenerative changes to 
T12-L1-L2-L3.  Thus, there is new evidence of a current 
condition.  

The Board additionally observes that although there is no 
indication in the veteran's service medical records that a 
back injury took place, as a combat veteran no such evidence 
is required.  See 38 U.S.C.A. § 1154(b) (West 2002).  

In short, the Board finds that there has been added to the 
record since October 1977 new and material evidence 
sufficient to reopen the case.  The medical evidence showing 
a current disability of the thoracic and lumbar spine is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and it raises a 
reasonable possibility of substantiating the claim.  

The claim of entitlement to service connection for a back 
disability is therefore reopened based upon the receipt by VA 
of new and material evidence.

The Board wishes to make clear that such evidence, although 
adequate for the limited purpose of reopening the claim, may 
not be sufficient to allow a grant of the benefits sought.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

Finally, because the RO adjudicated the claim on its merits, 
there are no due process concerns in connection with Board 
now doing so.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2007).  

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

The veteran was informed in a December 2001 letter and in an 
April 2001 VCAA letter that to establish service connection 
for a disability, the evidence must show "an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and, a relationship between your current disability and an 
injury, disease, or event in service."  Additionally, the 
veteran was informed in both letters of the typical kinds of 
evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was further informed in that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim.  [The veteran has received several 
medical examinations, including in March and November 2000 
and June 2003.]  The veteran was also informed that VA would 
obtain records such as records held by Federal agencies, 
including service records and VA medical records, employment 
records, and private medical records so long as he provided 
sufficient information to allow VA to obtain them.

The April 2001 letter told the veteran to tell VA about any 
additional information or evidence.  In essence, the veteran 
was asked to "give us everything you've got", in compliance 
with 38 C.F.R. § 3.159(b)(1).  See  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of 
service connection.  In other words, any deficiency of 
advisement as to those two elements was meaningless, because 
a disability rating and effective date were not assigned in 
the absence of service connection.  The veteran's claims of 
entitlement to service connection were denied based on 
element (3), a connection between the veteran's current 
disabilities and his active duty service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. 
§ 3.159 (2007).

The RO has obtained the veteran's service medical records, VA 
treatment notes, x-ray records and VA examination reports.  
Neither the veteran nor his representative has identified any 
further records that may support his claims.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been ably represented throughout his 
claim.  The veteran's representative submitted an informal 
brief as recently as October 2007 in support of the veteran's 
claim.
The veteran elected in writing not to present evidence and 
testimony at a hearing before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).



Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The three issues on appeal claims present similar evidence 
and identical law.  For purposes of economy, they will be 
addressed in the same analysis.

The veteran contends his back and knees were injured when he 
was knocked off of an armored personnel carrier during a 
combat operation in Vietnam, and that those injuries have 
resulted in his current arthritis.

As previously noted, to establish service connection, the 
evidence must show (1) a current disability; (2) an in-
service injury or disease; and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  
See Hickson, supra.  The Board will address each element in 
turn.

With regard to the claim for service connection for a back 
disability, as indicated above, medical evidence establishes 
that the veteran currently has DDD of the thoracic and lumbar 
spine.  With regard to the claims for service connection for 
a right knee disability, the evidence includes May 1984, 
March 1992 and June 2003 VA x-ray reports all of which 
indicate mild to moderate degenerative changes of the right 
knee.  The evidence regarding the left knee disability 
includes May 1986, December 2000 and June 2003 VA x-ray 
reports which indicate mild to moderate degenerative changes 
of the left knee.  Thus, element (1) is established as to 
each claimed disability.  

With respect to element (2), in-service disease or injury, 
the board will separately discuss disease an injury.

Concerning disease, there is no evidence of the currently 
identified arthritis or DDD in service or for many years 
thereafter, long after the end of the one year presumptive 
period found in 38 C.F.R. § 3.309(a).

Turning to in-service injury, the veteran has reported a 
combat-related injury.  
He has been awarded the Combat Infantryman badge.  The combat 
presumption therefore applies.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Element (2) is satisfied on that 
basis.

The crux of this case as to each issue is whether element 
(3), medical nexus, has been met.  The Board finds that, 
after review of the entire record, the competent evidence of 
record indicates that it has not been met.

In connection with the June 2003 VA medical examination, the 
examiner reviewed the veteran's claims folder, interviewed 
the veteran regarding the history of his injuries, examined 
the veteran, and then provided the following opinion:

It is my medical opinion that the back condition 
and bilateral knee conditions which are basically 
degenerative arthritis and disc disease of the 
lumbar region as well as bilateral arthritis over 
the knees, are UNLIKELY service connected.  I feel 
that these conditions are due to the normal aging 
process of this individual. . . . I feel that they 
are due to the normal aging process of the 
[veteran] which has been confirmed by the x-rays 
taken in 1981 which were read out as being normal 
for the both the knees and back.  Now, in 2003 he 
shows the degenerative arthritis and disc disease 
over the back and knees respectively which goes 
along with the aging process causing the arthritic 
condition rather than service connected injuries of 
thirty plus years ago.  [Emphasis as in the 
original].

The Board observes that this opinion appears to be congruent 
with the medical evidence of record, which in fact does not 
show any arthritis until decades after service, when the 
veteran was of middle age.  Indeed, the May 1977 VA C&P 
examination specifically resulted in a diagnosis of "history 
of back injury with no residuals at this time."  The veteran 
at that time voiced no complaints concerning his knees, and 
no diagnosis was rendered.

There is no other medical evidence of record which addresses 
the issue of nexus as to any of the claims.  The Board notes 
that it is the claimant's responsibility to support a claim.  
See 38 U.S.C.A. § 5107(a) (West 2002).  The veteran has had 
more than sufficient time to present such evidence, but none 
has been presented.

To the extent that the veteran contends that his current back 
and knee conditions were caused by the injury he received in 
1969, the Board notes that he is not competent to provide 
such evidence.  It is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The record includes an April 1986 lay statement of a former 
employer.  W.B. stated that the veteran had to resign his 
employment because of knee disabilities which caused pain and 
swelling.  W.B.'s statement provides no competent medical 
evidence, and indeed no evidence whatsoever, of a nexus 
between the veteran's knee disabilities and his military 
service.  W.B.'s statement is of no probative value.

The Board again notes that the combat presumption does not 
involve medical nexus, which must be established via 
competent medical evidence.  See Libertine, supra. 

Finally, there are certain aspects of the veteran's 
presentation which suggest that he is contending that he has 
had back and knee problems since service.  The Board is of 
course aware of the provisions of 38 C.F.R. § 3.303(b) 
relating to chronicity and continuity of symptomatology.  
However, as has been discussed above, there is no objective 
medical evidence of arthritis in service or for decades 
thereafter. Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. Continuity of symptomatology after 
service is therefore not demonstrated. 

Thus, for the reasons and bases stated above, the Board finds 
that element (3) is not satisfied as to any of the claims, 
and each fails for that reason.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against 
each of he three claims on appeal.  
The benefits sought are therefore denied.


ORDER

Entitlement to service connection for a back disability to 
include arthritis and degenerative disc disease of the 
thoracic and lumbar spine is denied.

Entitlement to service connection for a right knee disability 
to include arthritis is denied.

Entitlement to service connection for a left knee disability 
to include arthritis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


